DETAILED ACTION
This is responsive to the RCE filed 30 April 2021.
Claims 1-3, 5-10 and 12-22 are currently pending and considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-10 and 12-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
Claims 1-3, 5-10 and 12-22 are rejected under 35 U.S.C. 103 as being unpatentable over Armington et al. (US PGPub 2003/0163739) in view of Reiter et al. (USPN 6,243,467).
Claim 1:
Armington discloses a method, comprising: 
receiving by a voice based device a voice command uttered by a user (“To begin a session, the user calls into the system from her telephone 610. The voice portal subsystem 200 greets her and solicits her choice of applications. The user specifies her choice of application per the menu of choices available on the default homepage for anonymous callers (at this point the caller has not been identified)”, [0067], see also “In a purely voice-based user-access configuration”, [0068]); determining that the received voice command is one of a set of identified voice commands that require authentication (“If her choice is one requiring high-security authentication of identity, the system performs strong two-factor authentication as described below”, [0067]); 
in the case that the voice command is determined to be one of the set of identified voice commands that require authentication (“If her choice is one requiring high-security authentication of identity, the system performs strong two-factor authentication as described below”, [0067]);
requesting, by the voice-based device, that the user to utter a code (a one-time passcode) based on the voice command determined to be one of the set of identified voice commands that require authentication (“If her choice is one requiring high-security authentication of identity, the system performs strong two-factor authentication as described below”, [0067]), wherein the code is transmitted to a selected client device in response to the voice command; receiving a spoken code uttered by the user to the voice-based device, the spoken code corresponding to the code transmitted to the selected client device in response to the voice command (“The Web agent 640 receives the user's request for a resource (e.g., the stock trading application), and determines from policy store that it requires high trust authentication. Policy server 650 instructs Web agent 640 to prompt the user to speak a one-time passcode displayed on her token device”, [0070], note the spoken code is the one-time (OTP) passcode as spoken by the user, see also “transmitting a secure passcode to the user. The user would then be expected to return the secure passcode during some interval during which it is valid”, [0045]); and 
comparing the received spoken code and a code corresponding to the code transmitted to the selected client device; and performing, responsive to the comparison of the received spoken code and a code corresponding to the code transmitted to the selected client device, an action corresponding to the received voice command (“If the validation subsystem 130 approves the access (as described earlier in Section F.1), it informs policy server 650 that the user has been authenticated and can complete the stock transaction”, [0074], see also “the user-inputted passcode would be converted to an alphanumeric (or other textual) string using speech recognition module 240 (for voice input) or touch tone module 260 (for keypad input). Next, the alphanumeric (or other textual) string may be compared to the correct pass code (either computed via the passcode algorithm or retrieved from secure storage) (step 414). Whether the alphanumeric (or other textual) string substantially matches the correct passcode is determined (step 416)”, [0051]).
Armington does not explicitly disclose wherein the code transmitted to the client device is encrypted with an authorization code generated specifically for the client device.
In a similar system transmitting data to a client device, Reiter discloses wherein the data transmitted to the client device is encrypted with an authorization code generated specifically for the client device (“A symmetric-key encryptor combines the cryptographic key with the plaintext using a scrambling function in order to generate ciphertext. The same plaintext may produce different ciphertext if the cryptographic key is changed. Since the cryptographic key is a message, or a number, it is much easier to change than the function of the scrambler which is built into hardware. In fact, the cryptographic key may be changed on a message to message basis without much difficulty. This method is called symmetric-key encryption because the intended recipient must possess the cryptographic key used to generate the ciphertext in order to recover the plaintext”, col. 1, lines 30-52).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the references to yield the predictable result of encrypting Armington’s code with an authorization code generated specifically for the client device because such an encryption is used in symmetric-key encryption which is an old and well-known cryptography standard (see Reiter, col. 1, lines 30-52).
Claim 2:
 Armington in view of Reiter discloses the method according to claim 1, further comprising generating the code transmitted to the selected client device for voicing by the user (Armington, [0070]). 
Claim 3:
Armington in view of Reiter discloses the method according to claim 1, comprising transmitting the code to the selected client device in response to a request from the selected client device (Armington, [0045] and [0046]). 
Claim 5:
Armington in view of Reiter discloses the method according to claim 1, comprising: establishing a session with a gateway; streaming the spoken code to the 
Claim 6:
Armington in view of Reiter discloses the method according to claim 1, further comprising: receiving a command for the code transmitted to the selected client device from a gateway; streaming the spoken code to the gateway in response to the command (Armington, [0061]); and receiving text indicating result from the authentication from the gateway (Armington, [0063], note that paycheck information is textual data which is only presented in case of successful authentication). 
Claim 7:
Armington in view of Reiter discloses the method according to claim 1, wherein the spoken code is converted to text in order to perform the comparison (Armington, [0072]). 
Claims 8-10 and 12-13:
Armington in view of Reiter discloses an apparatus, comprising at least one processor (Armington, [0025]) configured for performing the steps of process claims 1-3 and 5-6 as shown above. 
Claim 14:
Armington in view of Reiter discloses the apparatus according to claim 8, further comprising: requesting, by the voice-based device, from the selected client device, the code that will be transmitted to the selected client device (Armington, [0070]); and 
Claim 15:
Armington discloses a method, comprising: 
receiving a request for a code; generating the code; transmitting the code to a client device in response to the request (“the prompting of the user over the second communication channel could also include transmitting a secure passcode to the user. The user would then be expected to return the secure passcode during some interval during which it is valid. For example, the system could generate and transmit an OTP to the user, who would have to return the same OTP before it expired”, [0045], see also [0043] and [0046]); 
transmitting a command asking a user to utter a spoken code; receiving data representative of the spoken code uttered by the user; (“Policy server 650 instructs Web agent 640 to prompt the user to speak a one-time passcode displayed on her token device”, [0070], note the spoken code is the one-time (OTP) passcode as spoken by the user, see also “transmitting a secure passcode to the user. The user would then be expected to return the secure passcode during some interval during which it is valid”, [0045]);
comparing the received data representative of the spoken code (user-inputted passcode) with the code (“the user-inputted passcode would be converted to an alphanumeric (or other textual) string using speech recognition module 240 (for voice input) or touch tone module 260 (for keypad input). Next, the alphanumeric (or other textual) string may be compared to the correct pass code (either computed via the passcode algorithm or retrieved from secure storage) (step 414). Whether the alphanumeric (or other textual) string substantially matches the correct passcode is determined (step 416)”, [0051], see also [0073]); and 
transmitting results of the comparison to a voice-based device (“If no match is determined, a negative result is returned (step 418). If a match is determined, a positive result is returned (step 420)”, [0051], see also [0074]). 
Armington does not explicitly disclose wherein the code transmitted to the client device is encrypted with an authorization code generated specifically for the client device.
In a similar system transmitting data to a client device, Reiter discloses wherein the data transmitted to the client device is encrypted with an authorization code generated specifically for the client device (“A symmetric-key encryptor combines the cryptographic key with the plaintext using a scrambling function in order to generate ciphertext. The same plaintext may produce different ciphertext if the cryptographic key is changed. Since the cryptographic key is a message, or a number, it is much easier to change than the function of the scrambler which is built into hardware. In fact, the cryptographic key may be changed on a message to message basis without much difficulty. This method is called symmetric-key encryption because the intended recipient must possess the cryptographic key used to generate the ciphertext in order to recover the plaintext”, col. 1, lines 30-52).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the references to yield the predictable result of encrypting Armington’s code with an authorization code generated 
Claim 16:
Armington in view of Reiter discloses the method according to claim 15, wherein the spoken code is converted to text in order to perform the comparison (Armington, [0072]). 
Claims 17-18:
Armington in view of Reiter discloses an apparatus, comprising at least one processor (Armington, [0025]) configured to perform the steps of process claims 15-16 as shown above. 
Claim 19:
Armington in view of Reiter discloses a computer-readable medium comprising instructions, which, when executed by a computer, cause the computer (Armington, [0025]) to carry out the method of claim 1. 
Claim 20:
Armington in view of Reiter discloses a computer-readable medium comprising instructions, which, when executed by a computer, cause the computer to carry out (Armington, [0025]) the method of claim 15 as shown above.
Claim 21:
Armington in view of Reiter discloses the method of claim 1, further comprising displaying the code transmitted to the selected client device (Armington, [0070]).
Claim 22:
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cizas et al. (US PGPub 2009/0116650) discloses a method for transferring information to a device include assigning a unique identifier to a device and generating a unique key for the device. The device is located at a first site, and the unique identifier is sent from the device to a second site. The unique key is obtained at the second site, and it is used for encrypting information at the second site. The encrypted information is sent from the second site to the device, where it can then be decrypted.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G NEWAY whose telephone number is (571)270-1058.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SAMUEL G NEWAY/Primary Examiner, Art Unit 2657